DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE filed on December 23, 2021 and the amendment filed on November 23, 2021 have been entered.  The claims pending in this application are claims 1-19 wherein claims 6-8 and 12-17 have been withdrawn in the restriction requirement mailed on October 19, 2020. Claims 1-5, 9-11, 18, and 19 will be examined. 

Drawings
New Figure 4 submitted on November 23, 2021 have been accepted by the office. 

Claim Objections
Claim 1 or 3 is objected to because of the following informality: “one or more mycobacterium” in step e) of claim 1 or claim 3 should be “one or more mycobacteria”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that some issues in the rejection under 35 U.S.C. 112(a) mailed on August 25, 2021 have been removed and the rejection has been modified in view of the amendment filed on November 23, 2021. 
Claims 1-5, 9-11, 18, and 19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amplifying a nucleic acid from a sample, does not reasonably provide enablement for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, 18, and 19.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The nature of the invention
The claims are drawn to a method for identification of one or more types of mycobacteria in a sample. The invention is a class of invention which the CAFC has characterized as “the .”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1-5, 9-11, 18, and 19 encompass a method for identification of one or more types of mycobacteria in a sample, comprising: a) providing: i) a sample comprising nucleic acids from one or more mycobacteria, and ii) at least one pair of primers, wherein said primers are configured to hybridize to regions of mycobacteria nucleic acid conserved between two or more types of mycobacteria, and wherein said primers are configured to amplify a region of mycobacteria nucleic acid that varies between the two or more types of mycobacteria; and
iii)  at least two detectably distinguishable probe sets, wherein each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in ii), wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, such that at least one identical probe is shared between each set of the at least two detectably distinguishable probe sets, and the at least one identical probe is adjacent to two other probes in the at least two detectably distinguishable probe sets on the amplified region of the mycobacteria nucleic acid amplified by the primers in (ii), wherein the at least two detectably distinguishable probe sets hybridize to the mycobacteria nucleic acid amplified by the primers in (ii) such that there are no unhybridized nucleic acid bases between the at least one identical probe and the two other probes on the amplified region of mycobacteria nucleic acid amplified by the primers in (ii); the signaling probe comprising a fluorescence-emitting fluorophore with a quencher of the fluorescence-emitting fluorophore adjacent to the fluorescence-emitting fluorophore on the signaling probe 

Working Examples
The specification provides working examples: (1) Detection of Drug Resistance in the rpoB Gene for Strains of M. tuberculosis; (2) The Detection of a Drug Resistance Strain of M. tuberculosis in a Mixed Sample; (3) Multi-Drug Resistance Detection in Strains of M. tuberculosis; (4) Species Differentiation and Detection of Drug Resistance Among Members of the Genus Myobacterium; (5) Detection of a Multi-Drug Resistance and Species Identification of M. tuberculosis in a Mixed Sample with Non-Mycobacterium; and (6) Species Identification of M. tuberculosis from Other Mycobacterium.  However, the specification provides no working example for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, 18, and 19.

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides working examples: (1) Detection of Drug Resistance in the rpoB Gene for Strains of M. tuberculosis; (2) The Detection of a Drug Resistance Strain of M. tuberculosis in a Mixed Sample; (3) Multi-Drug Resistance Detection in Strains of M. tuberculosis; (4) Species Differentiation and Detection of Drug Resistance Among Members of the Genus Myobacterium; (5) Detection of a Multi-Drug Resistance and Species Identification of M. tuberculosis in a Mixed Sample with Non-Mycobacterium; and (6) Species Identification of M. tuberculosis from Other Mycobacterium. However, the specification provides no guidance for identifying one or more mycobacterium in a sample using the methods recited in claims 1-5, 9-11, 18, and 19.  During the process of the prior art search, the examiner has not found any prior art which is related to the methods recited in claims 1-5, 9-11, 18, and 19. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether one or more mycobacterium in a sample can be identified using the methods recited in claims 1-5, 9-11, 18, and 19.  
Although the specification shows that “[M]ethods provided herein include analyzing the hybridization of probe sets to single-stranded mycobacteria nucleic acid target sequences. In methods provided herein, hybridization of signaling probes and quencher probes as a function of temperature are analyzed for the purpose of identifying, characterizing or otherwise analyzing at least one mycobacteria nucleic acid target sequence in a sample. In some embodiments analysis includes obtaining a curve or, if multiple colors are used, curves of signals from signaling probes as the temperature of a sample is lowered (see FIG. 1, Panel E) or obtaining a curve or curves of signals as the sample temperature is raised, or both. It is known that the shapes of the two types of curves are not necessarily identical due to secondary structures. Either or both of those curves can be compared to a previously established curve for a known single-stranded nucleic acid the scope of claim 1 is much broader than the teachings of the specification because claim 1 does not indicate that the fluorescence-emitting fluorophore of the signal probe in each set of the at least two detectably distinguishable probe sets are identical or are different and how to identify one or more mycobacteria in a sample by analyzing melting curves. 
First, when step b) of claim 1 is performed using non-symmetric amplification such as LATE-PCR as recited in claim 2, the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe sets can hybridize with an amplified product of the non-symmetric amplification such as LATE-PCR which is a single stranded DNA. Although steps c) to e) of claim 1 require detecting the fluorescence of the fluorescence-emitting fluorophore from the signaling probe in each set of the at least two detectably distinguishable probe sets over a range of temperatures, generating a temperature-dependent fluorescence curve for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets, and analyzing said temperature-dependent fluorescence curve to identify one or more mycobacterium in said sample, since claim 1 does not require to hybridize the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe sets to a single-stranded amplified product, without forming hybridization complexes by hybridizing the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe sets to a single-stranded amplified product, it is predictable how a temperature-dependent fluorescence curve such as a melting curve for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets can be generated by detecting the fluorescence of the fluorescence-emitting fluorophore from the signaling probe in each set of the at least two detectably distinguishable probe sets over a range of temperatures such that one or more mycobacterium in said sample cannot be identified by analyzing said temperature-dependent fluorescence curve such as a melting curve. Furthermore, since a temperature-dependent fluorescence curve such as melting curve for the fluorescence emitting fluorophore in 
Second, although Example 5 and Figures 17A to 17D  of the specification shows that a first mixed sample consisting of two different mycobacteria nucleic acids and a second mixed sample consisting of the two different mycobacteria nucleic acids can generate two different temperature-dependent fluorescence curves wherein the ratios of the two different mycobacteria nucleic acids in the first mixed sample and the second mixed sample are different, since claim 1 does not require to compare the temperature-dependent fluorescence curve based on the first mixed sample or the temperature-dependent fluorescence signature based on the second mixed sample with a temperature-dependent fluorescence curve based on a sample consisting of one of the two different mycobacteria nucleic acids and the phrase “one or more” in step e) of claim 1 
Third, since claim 3 does not indicate that the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-resistant mycobacteria are different from the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-sensitive mycobacteria, if the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-resistant mycobacteria are identical to the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-sensitive mycobacteria, it is unpredictable how the fluoroquinolone-resistant mycobacteria and the fluoroquinolone-sensitive mycobacteria can be differentiated from each other as recited in claims 3, 18, and 19. 
Fourth, since claim 9 does not indicate that the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-resistant mycobacteria are different from the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-sensitive mycobacteria, if the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-resistant mycobacteria are identical to the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from rifampin-sensitive mycobacteria, it is unpredictable how the rifampin-resistant mycobacteria and the rifampin-sensitive mycobacteria can be differentiated from each other as recited in claims 9-11. 
In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether one or more mycobacterium in a sample can be identified using the methods recited in claims 
1-5, 9-11, 18, and 19. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require 

Response to Arguments
	In page 7, sixth paragraph bridging to page 10, second paragraph of applicant’s remarks, applicant argues that “[A]pplicant respectfully submits that a person of ordinary skill in the art would understand from the instant specification that the probes comprising the same fluorescence-emitting dyes can be detectably distinguishable by when designed to hybridize to their target nucleic acid sequences at detectably different melting temperatures. Alternatively, the probes may be detectibly distinguishable by comprising fluorescence-emitting dyes of different colors.3 However, in order to expedite prosecution, Applicant has amended claim 1 to specify that identification of mycobacteria after amplification can be accomplished by detecting the fluorescence of the fluorescence-emitting fluorophore from the signaling probe in each set of the at least two detectably distinguishable probe sets over a range of temperatures; generating a temperature-dependent fluorescence curve for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets; and analyzing said temperature-dependent fluorescence curve to identify one or more mycobacterium in said sample.4 Finally, the Examiner is of the opinion that ‘since claim 3 does not require that sample contains nucleic acids from fluoroquinolone-resistant and fluoroquinolone-sensitive mycobacteria and does not indicate that how the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-resistant mycobacteria are different from the signal probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-sensitive mycobacteria, it is unpredictable how the fluoroquinolone-resistant mycobacteria and the 5 In response, Applicant has amended claim 3 to clarify that the methods comprise identifying nucleic acids from one or more mycobacterium in a sample. In addition, Applicant has also amended claim 1| to specify that the sample comprises nucleic acids from mycobacteria.
Applicant also respectfully contends that the working examples of the exemplification show the claimed methods are fully enabled by the application specification. Applicant points the Examiner to Example 3 of the specification and Figures 14A-B of the application, which shows a multiplex assay was used to provide multiple single-stranded target nucleic acids to detect drug resistance in three genes. Example 3 specifies that the sequence of gyrA confers fluoroquinolone resistance or sensitivity, the sequence of katG confers isoniazid resistance or sensitivity, and the sequence of rpoB confers rifampicin resistance or sensitivity. Applicant also submits that the specification discloses specific primer sequences which can be used to amplify regions of mycobacterium that confer disease resistance or sensitivity. Once amplified, probes designed according to the pending claims may then be used to identify mycobacteria in the amplification mixture. In this example, asymmetric PCR was used to generate single-stranded target sequences, and probe-target hybridizations were analyzed by the melt curve analysis using the first derivative for each fluorophore separately over a range of temperatures. Finally, Applicant submits that Example 3 of the application differentiates between probes by both melting temperature and emission wavelength (see, Figure 14, where drug resistance in genes gyrA, katG, and rpoB, are detected by probes with different emission wavelengths, and individual mycobacteria strains 202626, 15552 and 13545, for example, are differentiated by probes with distinguishable melting temperatures).6 Applicant therefore submits that the specification as filed teaches one of ordinary skill in the art to identify one or more mycobacteria”. 

First, when step b) of claim 1 is performed using non-symmetric amplification such as LATE-PCR as recited in claim 2, the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe sets can hybridize with an amplified product of the non-symmetric amplification such as LATE-PCR which is a single stranded DNA. Although steps c) to e) of claim 1 require detecting the fluorescence of the fluorescence-emitting fluorophore from the signaling probe in each set of the at least two detectably distinguishable probe sets over a range of temperatures, generating a temperature-dependent fluorescence curve for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets, and analyzing said temperature-dependent fluorescence curve to identify one or more mycobacterium in said sample, since claim 1 does not require to hybridize the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe sets to a single-stranded amplified product, without forming hybridization complexes by hybridizing the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe sets to a single-stranded amplified product, it is predictable how a temperature-dependent fluorescence curve such as a melting curve for the fluorescence emitting fluorophore in each set of the at least two detectably distinguishable probe sets can be generated by detecting the fluorescence of the fluorescence-emitting fluorophore from the signaling probe in each set of the at least two detectably distinguishable probe sets over a range of temperatures such that one or more mycobacterium in said sample cannot be identified by analyzing said temperature-dependent fluorescence curve such as a melting curve. Furthermore, since a temperature-dependent fluorescence curve such as melting curve for the fluorescence emitting fluorophore in 
Second, since claim 3 does not indicate that the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-resistant mycobacteria are different from the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-sensitive mycobacteria, if the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-resistant mycobacteria are identical to the signaling probe and the quencher probe in each set of the at least two detectably distinguishable probe used for a nucleic acid from fluoroquinolone-sensitive mycobacteria, it is unpredictable how the fluoroquinolone-resistant 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9-11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite. iii) of step a) requires that each set of the at least two detectably distinguishable probe sets comprises a signaling probe and an associated 
quencher probe which hybridize to adjacent nucleic acid sequences in an amplified region of mycobacteria nucleic acid amplified by the primers in (ii) and wherein each set of the at least two detectably distinguishable probe sets contains at least one identical probe, such that at least one identical probe is shared between each set of the at least two detectably distinguishable probe sets. However, since the last part of step a) requires that said at least one identical probe is  the signaling probe, said at least one identical probe has a fluorophore on its one end and a fluorophore quencher on its other end, the fluorophore of said at least one identical probe interacts with the non-fluorescent quencher of said quencher probe from one set of the at least two detectably distinguishable probe sets and the fluorophore quencher of said at least one identical probe interacts with the fluorescence-emitting fluorophore of said signaling probe from another set of the at least two detectably distinguishable probe sets when the at least two 

Conclusion 
9.	  No claim is allowed.  
10.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 11, 2022